      Case 9:21-cv-00020-DLC-KLD Document 26 Filed 06/09/21 Page 1 of 9



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CV 21–20–M–DLC–KLD

                   Plaintiff,

        vs.                                                  ORDER

 WILLIAM D. FELL, and LAKE
 COUNTY, a political subdivision of the
 State of Montana,
                 Defendants.


      Before the Court is the government’s Motion for Entry of Judgment. (Doc.

25.) After considering the record in this case, it appears there is no issue of

material fact, and the Court now makes the following Findings of Fact and

Conclusions of Law, and enters default judgment in favor of the United States of

America pursuant to Federal Rule of Civil Procedure 55(b)(2).

                                     FINDINGS OF FACT

      (1)     The real property that is the subject of this foreclosure action is

located in the County of Lake, State of Montana, and is described as follows:

      The NE1/4SE1/4 of Section 32, Township 22 North, Range 21 West,
      M.P.M., Lake County Montana,
      Together with and subject to all matters contained in Amendment to
      Declaration of Easement and Water Use Agreement Recorded December 11,
      1990 Under Microfile No. 327766, Records of Said County. Parcel ID-A9
      14716,

      Commonly known as: 46238 River Breaks Road, Polson, MT 59860.


                                          -1-
     Case 9:21-cv-00020-DLC-KLD Document 26 Filed 06/09/21 Page 2 of 9



      (2)   On February 14, 2009, William D. Fell and Doris J. Fell received a

Home Equity Conversion loan and mortgage/deed of trust, commonly referred to

as a reverse mortgage from Financial Freedom Senior Funding Corporation. The

Home Equity Conversion program was established by Congress under 12 U.S.C.

§ 1715 et seq. The loan and deed of trust were subsequently assigned to the United

States Department of Housing and Urban Development (“HUD”). No payments

on such loans are due until all parties who signed the loan and mortgage are

deceased or have vacated the premises for one year. (See Doc. 12-1.)

      (3)   As security for the above-described loan, William D. Fell and Doris J.

Fell executed two deeds of trust as described below:

      (a)   Adjustable Rate Home Equity Conversion Deed of Trust with
            Financial Freedom Senior Funding Corporation as beneficiary
            executed on February 14, 2009. The Adjustable Rate Home Equity
            Conversion Deed of Trust was recorded with the Clerk and Recorder
            of Lake County on March 3, 2009 as Documents No. 496126. The
            Adjustable Rate Home Equity Conversion Deed of Trust was insured
            by HUD under the National Housing Act as amended, 12 U.S.C.
            § 1701 et seq. (See Doc. 12-2.)

      (b)   Adjustable Rate Home Equity Second Deed of Trust with the
            Secretary of Housing and Urban Development as beneficiary executed
            on February 14, 2009. The Adjustable Rate Home Equity Second
            Deed of Trust was recorded with the Clerk and Recorder of Lake
            County on March 3, 2009 as Document No. 496127. A true and
            correct copy of this mortgage is attached to the Second Amended
            Complaint as Exhibit C. (See Doc. 12-3.)

      (4)   The Adjustable Rate Home Equity Conversion Deed of Trust

originally held by Financial Freedom Senior Funding Corporation as described in


                                       -2-
      Case 9:21-cv-00020-DLC-KLD Document 26 Filed 06/09/21 Page 3 of 9



Paragraph 3(a) supra, along with the promissory note (Doc. 12-1), were

subsequently assigned by Financial Freedom Senior Funding Corporation to

Mortgage Electronic Registration Systems Inc. (“MERS”) on May 1, 2009. The

Corporate Assignment of Deed of Trust was filed with Lake County Clerk and

Recorder on December 4, 2009 as Document Number 503334. MERS

subsequently assigned the Adjustable Rate Home Equity Conversion Deed to Trust

to the Secretary of Housing and Urban Development on August 1, 2017. The

assignment was recorded with the Lake County Clerk and Recorder on August 17,

2017 as Document Number 557262. (See Doc. 12-4.)

      (4)    Doris J. Fell died on June 30, 2018. (See Doc. 12-5.) In addition, a

Declaration of Joint Tenancy Termination was recorded by the surviving joint

tenant/husband William D. Fell with the Lake County Clerk and Recorder on

September 10, 2018 as Document 564852. (See Doc. 12-6.)

      (5)    Defendant William D. Fell is in default under the terms of the

promissory note and deeds of trusts described above. The Deeds of Trust provides

for immediate payment in full if the borrower dies or the property is not the

principal residence of at least one surviving borrower. (Doc. 12 at ¶ 7.) Since at

least 2019, Mr. Fell has resided in Van Tassel, Wyoming, and informed Novad

Management Consulting LLC, a contractor for HUD, that the property has been

abandoned. (Id.) Mr. Fell has not paid property taxes since his wife died in 2018.

                                        -3-
     Case 9:21-cv-00020-DLC-KLD Document 26 Filed 06/09/21 Page 4 of 9



(Id.) Due to abandonment, the property is not subject to the HUD’s moratorium on

foreclosures. See https://www.hud.gov/sites/dfiles/OCHCO/documents/2021-

05hsgml.pdf (accessed June 9, 2021).

      (6)    Defendant Willian D. Fell is indebted to the United States for the

loans outlined above in the principal amount of $312,861.01, plus interest in the

amount of $133,208.50 as of September 25, 2020, plus administrative charges in

the amount of $30,042.77 (service charges of $25.00 per month for a total amount

of $3,500.00 and mortgage insurance premiums in the amount of $26,542.77 which

amounts varied each month for a total of $26,542.77 since the origination of the

loan in 2009), for a combined total of $476,112.28 as of September 25, 2020.

Interest continues to accrue from September 25, 2020, at the rate of $38.15 per day

until the date of entry of judgment. (Doc. 12-7.) The United States also seeks

post-judgment interest pursuant to 28 U.S.C. § 1961. (Doc. 12 at ¶ 8.)

      (7)    Defendant William D. Fell executed a second Waiver of Service of

Summons, which was filed with the Court on April 5, 2021. (Doc. 15.) Defendant

did not make an appearance. His default was entered on May 27, 2021. (Doc. 23).

      (8)    Walter Congdon, Deputy Lake County Attorney, executed a second

Waiver of Service of Summons, which was filed with the Court on Mach 19, 2021.

(Doc. 14.) On March 5, 2021, Defendant Lake County filed a Stipulation with the

United States consenting to entry of judgment, decree of foreclosure, and order of

                                        -4-
      Case 9:21-cv-00020-DLC-KLD Document 26 Filed 06/09/21 Page 5 of 9



sale. It was further stipulated that any judgment shall recognize the priority of the

principal amount of any real property taxes owed or to be assessed against the

property that is the subject of the foreclosure to the date of sale. (Doc. 9.)

      (9)    Defendant Guardian Tax MT, LLC, was personally served through its

registered agent, Incorp Services, with the Summons and Second Amended

Complaint on May 18, 2021. (Doc. 19.) On May 26, 2021, the United States filed

a Stipulation to Dismiss the defendant Guardian Tax MT, LLC, as it no longer has

an interest in the real property which is the subject of this foreclosure action. (Doc.

22.) This Court dismissed Guardian Tax MT, LLC on May 27, 2021. (Doc. 24.)

                                      CONCLUSIONS OF LAW

      (1)    Because the United States is the plaintiff in this action, the Court has

original jurisdiction. 28 U.S.C. § 1345.

      (2)    Lake County, Montana has priority for the principal amount of any

assessed taxes to the date of sale.

      (3)    The United States is entitled to judgment against Defendant William

D. Fell, in the principal amount of $312,861.01, plus accrued interest in the amount

of $133,208.50 as of September 25, 2020, plus administrative charges in the

amount of $30,042.77 (service charges of $25.00 per month for a total amount of

$3,500.00 and mortgage insurance premiums in the amount of $26,542.77 which

amounts varied each month for a total of $26,542.77 since the origination of the

                                           -5-
      Case 9:21-cv-00020-DLC-KLD Document 26 Filed 06/09/21 Page 6 of 9



loan in 2009), for a combined total of $476,112.28 as of September 25, 2020, at the

rate of $38.15 per day until the date of entry of judgment. Plaintiff is entitled to

post-judgment interest pursuant to 28 U.S.C. § 1960.

      (4)    The United States is entitled to an order of sale of the real property

described herein.

                                           Order

      Based on the foregoing Findings of Fact and Conclusions of Law,

      IT IS ORDERED that:

      (1)    The motion (Doc. 25) is GRANTED.

      (2)    Default Judgment is entered in favor of the United States of America

and against Defendant William D. Fell in the principal amount of $312,861.01,

plus interest in the amount of $133,208.50 as of September 25, 2020, plus

administrative charges in the amount of $30,042.77, for a combined total of

$476,112.28 as of September 25, 2020. Interest continues to accrue from

September 25, 2020, at the rate of $38.15 per day until the date of entry of

judgment.

      (3)    The United States is entitled to post-judgment interest pursuant to 28

U.S.C. § 1961.

      (4)    The material allegations contained in the Plaintiff’s Second Amended

Complaint are taken as true.

                                         -6-
      Case 9:21-cv-00020-DLC-KLD Document 26 Filed 06/09/21 Page 7 of 9



      (5)    The real property described in the deed of trust, located in Lake

County, Montana, together with all improvements, tenements, rights, privileges,

and appurtenances, be foreclosed and ordered sold at public auction by the U.S.

Marshal for the District of Montana in the manner provided by law and according

to the course and practice of this Court. The real property is located in Lake

County, Montana, and described as follows:

      The NE1/4SE1/4 of Section 32, Township 22 North, Range 21 West,
      M.P.M., Lake County Montana,
      Together with and subject to all matters contained in Amendment to
      Declaration of Easement and Water Use Agreement Recorded December 11,
      1990 Under Microfile No. 327766, Records of Said County. Parcel ID-A9
      14716,

      Commonly known as: 46238 River Breaks Road, Polson, MT 59860.

      (6)    Pursuant to 12 U.S.C. § 1701(k) there is no right of redemption.

      (7)    The real property be sold in one unit.

      (8)    If the United States is the purchaser at the sale of the real property,

payment to the U.S. Marshal need not be in cash but may be in the form of suitable

documentary evidence as a debit against the judgment.

      (9)    The U.S. Marshal is required to provide a Certificate of Sale and Deed

to purchaser at the time of sale of the real property.

      (10) In the event the United States is the purchaser at the sale and

possession of the premises is not surrendered to the Plaintiff upon issuance of a


                                         -7-
      Case 9:21-cv-00020-DLC-KLD Document 26 Filed 06/09/21 Page 8 of 9



Marshal's deed, a writ of assistance be issued directing the United States Marshal

to deliver possession of the premises to the United States.

      (11) The U.S. Marshal for the District of Montana, out of the proceeds of

the sale of the real property, shall retain his fee, disbursements, and expenses of the

sale, and any excess sale proceeds shall be paid in the following amounts to the

following entities with the following priorities:

      (a)    To Lake County, Montana, to satisfy the principal amount of any

             assessed taxes, to date of sale.

      (b)    To Plaintiff, United States, to satisfy the judgment set forth in

             paragraph 1 above.

      (c)    Any overplus remaining after the payments to Lake County and

             Plaintiff shall be paid by the United States Marshal for the District of

             Montana to the Clerk of this Court for further order of the Court.

      (d)    No deficiency judgment is sought under this foreclosure action.

      (12) The Defendant William D. Fell and any and all persons claiming

under him, and all persons having liens subsequent and inferior to the lien of the

United States’ deed of trust, either by mortgage, judgment, or decree, upon the real

property described in the deed of trust subject of this foreclosure, and their

personal representatives and all persons claiming to have acquired any estate or

interest in the premises, subsequent to the filing of this action, be forever barred

                                         -8-
      Case 9:21-cv-00020-DLC-KLD Document 26 Filed 06/09/21 Page 9 of 9



and foreclosed of and from all equity of redemption and claim to the deed of trust

or premises, and every part or parcel thereof, from and after the delivery of the

U.S. Marshal's Deed.

      (13) All or any of the parties to this action are entitled to purchase at the

sale. If the United States purchases at the sale, the rents, issues, and profits arising

or in any manner accruing to or from the premises, are due and payable to the to

the United States.

      DATED this 9th day of June, 2021.




                                          -9-
